Citation Nr: 0519920	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a brain tumor.  

2.  Entitlement to service connection for loss of vision 
secondary to a brain tumor.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating determination by 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

This matter was previously before the Board in April 2001 at 
which time the Board found that new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for a brain tumor.  The Board remanded the two 
issues for further development at that time.  This matter is 
now ready for appellate review.  Other issues involved in the 
original appeal have been resolved. 


FINDING OF FACT

The veteran's brain tumor was not manifested during service 
or for many years thereafter, nor is the veteran's brain 
tumor otherwise related to service.   


CONCLUSIONS OF LAW

1.  A brain tumor was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Loss of vision is not proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
1998 rating determination, the April 1999 statement of the 
case, the July 2003 and March 2005 supplemental statements of 
the case, and August 2001, November 2003, and September 2004 
letters, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement and supplemental 
statements of the case and in the VCAA letters the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying the relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the November 2003 and September 
2004 letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board notes that the veteran 
submitted additional evidence in October 2004.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's August 1998 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
August 2001, November 2003, and September 2004, regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records as 
well as both private and VA post-service records.  The record 
demonstrates that the veteran has been afforded several VA 
examinations in connection with his claim and that all VA and 
private treatment records have been obtained.  An etiology 
opinion has been obtained.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
brain tumors, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the record demonstrates that there were no 
complaints or findings of a brain tumor in service.  At the 
time of the veteran's April 1974 service separation 
examination, normal neurological and psychiatric findings 
were reported.  Vision was reported to be 20/20 bilaterally.  
On the separation examination it was indicated that the 
veteran had 1/2 inch scar on his forehead and borderline ocular 
hypertension in his left eye, with an ocular pressure of 
17mmHg in the right eye and 22 mmHg in the left eye. 

In a January 1993 letter, the veteran's private physician, J. 
German, M.D., indicated that the veteran was suffering from a 
brain tumor.  In an April 1993 letter, Dr. German stated that 
the veteran had been a patient of his since 1987 due to a 
medial third sphenoid wing meningioma.  Dr. German reported 
that the veteran had undergone a nontotal excision of the 
tumor in 1987.  He noted that the tumor had progressed very 
slowly and had begun to invade the cavernous sinus and the 
sphenoid wing causing early proptosis.  He indicated that the 
tumor was benign but was behaving in a semi-malignant manner 
and was unresectable.  

In a January 1994 letter, Dr. German attempted to answer some 
of the veteran's questions with regard to the etiology of the 
brain tumor.  He stated that the cause of meningiomas was 
unknown.  He further observed that there had been a few very 
rare cases of meningiomas occurring in a fracture site in the 
skull.  He noted that it was very difficult to assess when 
the meningioma began.  He reported that meningiomas started 
very slowly and grew for many years then increased in speed 
but that at other times they grew very slowly and 
consistently for many years.  He stated that there was a 
possibility that the tumor started before 1974 but there was 
no way to prove it.  

In an October 1994 letter, W. Shucart, M.D., indicated that 
the veteran's condition had worsened to the point where the 
left eye was essentially closed all the time.  

At the time of October and November 1994 VA examinations, it 
was noted that the sphenoid ridge meningioma that had been 
resected in 1987 had essentially recurred, with eye motion 
and vision having deteriorated over the years.  Physical 
examination revealed that the veteran could not open the left 
eye lid and could not turn the eye in any direction.  The 
pupil was nonreactive to light and dilated to 4 millimeters.  
Acuity of the left eye was decreased to crude finger 
recognition.  

At his September 1995 hearing, the veteran testified as to 
the treatment he had received with regard to his tumor and as 
to having banged his head in service.  At the time of his 
November 1996 hearing, the veteran indicated that he had 
banged his head on hatches and pipes while serving on Naval 
vessels.  He also reported hitting his head on a concrete 
block when ducking from a rifle round fired by a sniper.  He 
further noted that he reported noticing a change in his 
vision at the time of his 1973 and 1974 physical 
examinations.  He also testified about the treatment he had 
received with regard to his brain tumor beginning in 1987.  

In an April 1998 letter, Dr. German indicated that the 
veteran had been followed since 1987 and that he had a slow 
growing brain tumor which had been partially resected and 
treated with radiation therapy.  He noted that it had 
progressively returned.  He stated that the rate of growth in 
the tumor had been extremely slow which indicated that this 
tumor in all likelihood existed for at least twenty years 
prior to 1987.  He reported that the veteran would need 
continuing medical care through the ensuing years.  

At the time of a June 1998 VA examination, the veteran 
reported that he first became symptomatic in 1987, when he 
had double vision.  Following examination, a diagnosis of a 
history of incompletely operated sphenoid ridge meningioma 
with resulting disability of complete left third nerve palsy 
and vision loss was rendered.  

In conjunction with the April 2001 Board remand, the veteran 
was afforded a VA examination in September 2001.  The 
examiner indicated that a careful review of the neurological 
symptoms as related by the veteran revealed that he did not 
have any headaches, visual symptoms, dysarthria, weakness, 
numbness, incoordination, etc., during his military tour.  
The veteran first developed symptoms ascribed to the 
meningioma around 1987, when he suddenly developed diplopia.  
The veteran was found to have the neoplasm as a result of a 
CT scan of his sinuses.  The veteran underwent a subtotal 
resection through a left temporal craniotomy which was 
followed by local radiation.  The examiner noted that as a 
consequence of the tumor invading localized structures, he 
developed a complete ptosis of the left eye.  The veteran had 
no ocular motility and the eye was completely immobile 
reflecting significant involvement of the third, fourth, and 
sixth cranial nerves.  

The examiner noted that a meningioma was considered a 
nonmalignant brain tumor with respect to the nature of the 
cellular pathology.  He stated that it consisted of glial 
cells that were in a state of proliferation but which did not 
demonstrate a mitotic index observed in neoplastic glial 
tumors such as astrocytomas.  The examiner stated that it was 
rather unfortunate that the location of the veteran's tumor 
caused significant morbidity because of involvement of 
localized brain structures.  The examiner indicated that as 
best as could be ascertained from the medical records and the 
history provided by the veteran, he did not have any symptoms 
that could be ascribed to this tumor while he was in the 
service and up until the first symptoms in 1987.  The 
examiner stated that it was virtually impossible to date the 
exact time of origin of the neoplasm but that it could be 
said with some certainty that the lesion was not significant 
enough for at least a period of 13-14 years after separation 
from the military to cause any symptoms.  He indicated that 
given the fact that the tumor had mainly caused problems 
because of its location in a critical and restricted brain 
region, it would appear that the lesion probably appeared or 
grew in size in the immediate few years preceding the first 
symptoms.  

The examiner noted that the veteran had reported several 
bouts of head injury, one in particular where he stated that 
his head was severely smashed.  The examiner stated that this 
lesion seemed to have caused him to have a laceration in the 
left frontal region.  However, there was no loss of 
consciousness or associated neurological deficits.  The 
examiner noted that while it was true that meningiomas could 
occasionally arise at sites of fractures within the cranium, 
it was impossible to ascribe such a sequence of events with 
respect to the sphenoid ridge meningioma that occurred in the 
veteran's case.  He stated that it should be noted that the 
sphenoid ridge was not an uncommon site of occurrence of 
meningiomas in general.  

In a June 2002 VA examination report prepared in conjunction 
with the an RO 's determination that the September 2001 VA 
examination did not contain an adequate opinion as to the 
etiology of the brain tumor, it was indicated that following 
a review of the report, it was clear that the opinion was 
that it was less likely than not that the meningioma was 
manifest during military service.  

After reviewing the totality of the evidence, the Board must 
conclude that service connection is not warranted for a brain 
tumor.  The veteran's service medical records are devoid of 
any findings of a brain tumor.  At the time of the veteran's 
September 1974 service separation examination, normal 
neurological and psychiatric findings were reported.  

The Board does note that the veteran was found to have a scar 
on his forehead on his separation examination.  The Board 
further observes that the veteran has expressed his belief on 
numerous occasions that his brain tumor resulted from 
sustaining several blows to his head while in service.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Moreover, the 
September 2001 VA examiner, while noting that the veteran 
most likely developed the scar on his forehead from bumping 
his head in service, stated that there was no loss of 
consciousness or associated neurological deficits.  He 
further indicated that while it was true that meningiomas 
could occasionally arise at sites of fractures within the 
cranium, it was impossible to ascribe such a sequence of 
events with respect to the sphenoid ridge meningioma that 
occurred in the veteran's case.

The Board further notes that the veteran's private physician, 
Dr. German, in an April 1998 letter, stated that the rate of 
growth in the tumor had been extremely slow which indicated 
that this tumor in all likelihood existed for at least twenty 
years prior to 1987.  However, the Board notes that in a 
January 1994 letter, Dr. German stated that there was a 
possibility that the tumor started before 1974 but there was 
no way to prove it.

The Board further notes the September 2001 VA examiner 
opinion, which was based upon an entire review of the 
veteran's claims folder.  Following a thorough examination of 
the veteran, the examiner indicated that while it was 
virtually impossible to date the exact time of origin of the 
neoplasm, it could be said with some certainty that the 
lesion was not significant enough for at least a period of 
13-14 years after separation from the military to cause any 
symptoms.  He indicated that it would appear that the lesion 
probably appeared or grew in size in the immediate few years 
preceding the first symptoms.  The Board is giving more 
probative weight to the September 2001 VA examiner's opinion 
that any current brain tumor is not related to the veteran's 
period of service.  It was based upon an entire review of the 
veteran's claims folder as well as a thorough physical 
examination.  Moreover, in reaching this opinion the VA 
examiner cited specific treatment records, as opposed to 
generalizations, as the basis for his opinion.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current brain tumor is not 
related to his period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Service medical records appear to show normal vision at the 
time of separation from service, and the Board notes that the 
veteran has consistently claimed that service connection is 
warranted for loss of vision as secondary to his claimed 
brain tumor.  The basis for a grant of service connection on 
a secondary basis is that the veteran has a service-connected 
disability.  However, for the reasons explained above, 
service connection is not currently in effect for a brain 
tumor.  Thus, the veteran's claim of service connection for 
loss of vision on a secondary basis must fail.  

The Board is sympathetic to the veteran's beliefs, but the 
preponderance of the evidence is against the claim of service 
connection for loss of vision as secondary to a brain tumor 
and there is no doubt to be resolved.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


